Opinion by

Hastings, C. J.
The complainant filed a bill in chancery for compensation and damages for improvements made on a tract of land and purchase-money paid, which the defendant, Barrett, had contracted to sell to complainant, and bound himself to deed, upon payment of the purchase-money by installments at specified times; reserving to himself the power to ratify the contract or not, upon failure to pay at the *306time agreed. It seems the complainant failed to pay an installment when due; whereupon the defendant, Barrett, conveyed the premises to his co-defendant. This bill seeks a recovery of the money paid, and compensation for improvements.
The bill does not charge fraud against the defendant ; on the contrary, it appears from the contract appended to the bill, and the facts stated, that he has exercised a right reserved. The question is directly raised here by defendant’s demurrer, whether a bill in equity can be sustained for such compensation and damages, seeking no other relief? “In the present state of the authorities, involving, as they certainly do, some conflict of opinion, it is not possible to affirm more than that the jurisdiction for compensation or damages does not ordinarily attach in equity, except as auxiliary to a specific performance, or to some other relief. If it does attach in any other case, it must be under very special circumstances and upon peculiar equities.” 2 Story’s Eq. § 199.
There are no. special circumstances set forth in this bill which will confer jurisdiction; nothing to show but that the party has a perfect remedy at law. It is true, Barrett has conveyed the land ; but if he had not so conveyed, a court of equity would not compel him to convey to complainant, if he had asserted his right reserved of canceling the contract, on failure to pay the installments when due, time being material. Barrett did not, however, reserve the right to declare a forfeiture of the money paid ; and it is his duty to refund the same, and restore the complainant to his original rights; as it is well settled, that if a contract be canceled in part, it must be canceled in toto.
The rights of the complainant can be asserted in a court of law. The money paid may be recovered ; and whatever may be due from the defendant on account of the cancelation of the agreement, may as -well be recovered in law as equity.
If the bill had charged the defendant with insolvency, or in any other manner made out a case showing that-ho had no re*307medy at law, and that Barrett’s vendee had purchased with notice, it possibly might have been sustained; but, as it is, we think the court below did not err in sustaining the demurrer.
Decree affirmed.